                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION

JOHN WILLIAM MOORE,                                :
                                                   : Case No. 2:21-cv-046
               Plaintiff,                          :
                                                   : CHIEF JUDGE ALGENON L. MARBLEY
       v.                                          :
                                                   : Magistrate Judge Elizabeth P. Deavers
VICTOR PONTIAS, et al.,                            :
                                                   :
               Defendants.                         :

                                       OPINION & ORDER

       This matter is before the Court on Magistrate Judge Deavers’ Report and Recommendation

(EFC No. 4), which responds to Plaintiff John William Moore’s January 7, 2021 Motion for Leave

to Proceed in Forma Pauperis (ECF No. 1). Because Mr. Moore’s filing failed to comply with 28

U.S.C. § 1915, the Clerk’s office issued a Deficiency Notice to Mr. Moore on January 11, 2021,

directing him to cure the deficiency within 30 days. (ECF No. 2). When Mr. Moore did not,

Magistrate Deavers issued an Order and Deficiency Notice on February 23, 2021, directing Mr.

Moore to file a Motion and to provide a copy of his prison trust fund account statement. (ECF No.

3). Magistrate Deavers cautioned Mr. Moore that failing to do so would result in dismissal of this

action for failure to prosecute. (Id.). Mr. Moore did not respond. Magistrate Deavers now

recommends that Mr. Moore be assessed the full filing fee of $402.00 and that this action be

dismissed without prejudice.

        The Report and Recommendation was filed on April 5, 2021 and advised the parties that

they had fourteen days thereafter to raise any objections. The Report and Recommendation also

notified the parties that a failure to object within the applicable time period would result in a waiver

of the right to have the district judge review the Report and Recommendation de novo.
       The Court has reviewed the Report and Recommendation. Noting that no objections have

been filed and that the time for filing such objections expired, this Court ADOPTS the Magistrate

Judge’s Report and Recommendation [#4] as this Court’s findings of facts and law. The Court

ORDERS Mr. Moore to pay the full filing fee of $402.00. This case is hereby DISMISSED

WITHOUT PREJUDICE.

       IT IS SO ORDERED.


                                            ALGENON L. MARBLEY
                                            CHIEF UNITED STATES DISTRICT JUDGE
DATED: July 6, 2021
